MEMORANDUM***
Cheng Jie Cui, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“Board”) dismissal of his appeal from an immigration judge’s denial of his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
We lack jurisdiction to consider petitioner’s challenge to the agency’s adverse credibility determination because petitioner failed to exhaust that issue before the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). The agency’s credibility determination is dispositive of petitioner’s eligibility for asylum, withholding, and CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.